Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 20, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  130929-31                                                                                            Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  CHRISTOHER PURCELL,                                                                                  Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                      Justices

  v       	                                                         SC: 130929-31
                                                                    COA: 266114; 267831; 267832
                                                                    St. Joseph CC: 03-000617-NH
  STURGIS HOSPITAL, 

            Defendant-Appellant, 

  and
  EDWARD GRIFFIN, M.D., EDWARD GRIFFIN, 

  M.D., P.C., JOHN COLIN KIRKPATRICK, M.D., 

  JOHN COLIN KIRKPATRICK, M.D., P.C., 

  ROME AHUJA, M.D., ROME AHUJA, M.D., 

  P.C., YAHYA ALBEER, M.D., YAHYA 

  ALBEER, M.D., P.C., RAYMOND 

  RANDONOVICH, D.O., RAYMOND 

  RANDONOVICH, D.O., P.C., and THOMAS 

  BRENNER, M.D.,

               Defendants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 3, 2006 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of
  Stamplis v St. John Health System (Docket No. 126980) is pending on appeal before this
  Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 20, 2006                  _________________________________________
         p0913                                                                 Clerk